09/08/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs August 11, 2021

            STATE OF TENNESSEE v. CHRISTOPHER D. TODD

                Appeal from the Circuit Court for Robertson County
                 No. 74CC4-2018-CR-711 Jill Bartee Ayers, Judge
                     ___________________________________

                           No. M2020-01669-CCA-R3-CD
                       ___________________________________


Following a bench trial, the defendant, Christopher D. Todd, was convicted by the
Robertson County Circuit Court with possession of marijuana with intent to sell, possession
of marijuana with intent to deliver, and possession of drug paraphernalia, and he was
sentenced to an effective term of eighteen months’ incarceration. On appeal, the defendant
argues that he received ineffective assistance of counsel due to counsel’s failure to file a
motion to suppress challenging the legality of the initial stop of his vehicle. Upon our
review of the record and the applicable law, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR.
and CAMILLE R. MCMULLEN, JJ., joined.

William F. Kroeger, Springfield, Tennessee (at motion for new trial and on appeal), for the
appellant, Christopher Deon Todd.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; John W. Carnery, Jr., District Attorney General; and John E. Finklea
and Jason White, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

       In September 2018, the defendant was indicted for possession of marijuana with
intent to sell, possession of marijuana with intent to deliver, and possession of drug
paraphernalia. The charges arose from the August 20, 2018, traffic stop of his vehicle by
Officer Jason Ghee with the 18th Judicial District Drug Task Force. The defendant filed a
motion to suppress evidence obtained from the officer’s search of his vehicle asserting his
consent was not valid and the length of the stop was excessive. At a bench trial, the trial
court heard evidence on the motion to suppress, as well as the State’s case-in-chief. The
trial court denied the motion to suppress and convicted the defendant as charged. The
testimony presented at the trial is summarized below.

        Officer Ghee testified that on August 20, 2018, he was in his patrol car monitoring
southbound traffic on I-65 between the White House and Cross Plains exits. Officer Ghee
exited I-65 southbound at the White House exit and, as he approached the intersection at
the end of the ramp, saw the traffic light change from green, to yellow, then red. When the
light turned red, the small gray SUV driven by the defendant that was in front of Officer
Ghee was “in the middle of the intersection, well not even quite in the middle of the
intersection,” blocking the westbound lane of travel, and an oncoming car had to stop
abruptly to avoid a collision. The defendant continued eastbound and, after he ensured that
the intersection was clear, Officer Ghee activated his emergency equipment to initiate a
traffic stop. Officer Ghee noted that his dash cam recorded the traffic stop, as well as the
thirty seconds prior to his patrol lights being activated. He identified a still photo taken
from the dash cam video, which showed the rear tires of the defendant’s vehicle “maybe
just beyond the stop bar.” At this point, defense counsel stated that his motion to suppress
contested the detention of the defendant not the traffic stop, and he opined that the stop was
legal and valid.

       Officer Ghee testified that, after the defendant was stopped, he approached and
asked for the defendant’s license and registration. The defendant provided the officer with
a Florida driver’s license and a rental car agreement. The defendant stated he lived in
Mississippi, and he had picked up the rental car at the Nashville airport after visiting a
friend in Indiana. Officer Ghee explained to the defendant that he stopped him because
“he effectively ran the red light[.]”

       Officer Ghee then contacted dispatch to run a license check on the defendant. He
recalled that he observed a plastic baggie in the driver’s side door when he opened the door
to check the VIN number, and the defendant admitted he was a convicted felon for
marijuana charges. Thereafter, the defendant also admitted to the officer that he had an
ounce of marijuana in the car, as well as an amount of money more than $2000.

        Officer Ghee testified it began raining at that point, and he placed the defendant in
the back seat of his patrol car. Around that time, he received information that there was an
extradition warrant out of Louisiana for the defendant’s arrest. The defendant told the
officer his attorney was supposed to have had the warrant dismissed, and Officer Ghee
informed him that it had not been dismissed and that he would have to go to jail regardless
of the amount of any contraband in the vehicle. Officer Ghee then searched the defendant’s
                                            -2-
vehicle and found a red backpack containing twenty-six grams of marijuana amongst three
vacuum-sealed bags, a roll of vacuum-sealed bags, a set of digital scales, and more than
$12,000 cash. After reviewing his report, Officer Ghee recalled that the set of scales had
loose marijuana residue on it. The Tennessee Bureau of Investigation tested the substance
in the vacuum-sealed bags and confirmed it was marijuana in the amount of 26.9 grams.

       On August 5, 2019, the defendant filed a motion for new trial in which he argued,
relevant to this appeal, that trial counsel rendered ineffective assistance in failing to argue
that the stop of his vehicle was illegal under Tennessee Code Annotated section 55-8-
110(e). In ruling on this allegation, the trial court found:

               In consideration of trial counsel’s failure to file a Motion to Suppress
       Officer Ghee’s initial stop of the defendant for running a red light, the court
       reviewed T.C.A. § 55-8-110(e) that requires that one’s vehicle’s front tires
       must be at or behind the stop line when the light turns red for one to be guilty
       of running a red light. In reviewing the video, the court agreed with both the
       defendant’s counsel and the State’s counsel that review of the video indicated
       that it was very close whether the defendant’s tires were behind the stop line
       when the light turned red. In applying that in real time, the court found that
       based on his observations Officer Ghee at least had reasonable suspicion to
       believe that the defendant ran the red light. Therefore, the court found that
       trial counsel’s failure to file a Motion to Suppress the initial stop did not
       prejudice the defendant.

       This appeal followed.

                                          Analysis

       On appeal, the defendant proceeds with the sole issue that trial counsel’s failure to
file a motion to suppress challenging the legality of the initial stop of his vehicle was
ineffective assistance of counsel.

        A defendant may raise an ineffective assistance of counsel claim in his motion for
new trial or on direct appeal, but this Court has repeatedly cautioned that “the practice . . .
is fraught with peril since it is [typically] impossible to demonstrate prejudice as required”
at those stages of a proceeding. State v. Blackmon, 78 S.W.3d 322, 328 (Tenn. Crim. App.
2001) (internal quotation omitted). Even so, there is no prohibition against litigating
ineffective assistance of counsel claims as part of a motion for new trial or direct appeal,
and the same standard applies as in a petition for post-conviction relief. See State v. Burns,
6 S.W.3d 453, 461 n.5 (Tenn. 1999) (citing State v. Anderson, 835 S.W.2d 600 (Tenn.

                                             -3-
Crim. App. 1992)); State v. James Paris Johnson, No. E2008-02555-CCA-R3-CD, 2010
WL 3565761, at *17 (Tenn. Crim. App. Sept. 15, 2010).

       Because the tenets of post-conviction are applicable, the defendant bears the burden
of proving his factual allegations by clear and convincing evidence. Tenn. Code Ann. §
40-30-110(f); see State v. Ronald Ailey, No. E2017-02359-CCA-R3-CD, 2019 WL
3917557, at *32 (Tenn. Crim. App. Aug. 19, 2019). The findings of fact established at an
evidentiary hearing are conclusive on appeal unless the evidence preponderates against
them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996). This Court will not reweigh or
reevaluate evidence of purely factual issues. Henley v. State, 960 S.W.2d 572, 578 (Tenn.
1997). However, appellate review of a trial court’s application of the law to the facts is de
novo, with no presumption of correctness. See Ruff v. State, 978 S.W.2d 95, 96 (Tenn.
1998). The issue of ineffective assistance of counsel presents mixed questions of fact and
law. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Thus, this Court reviews the
defendant’s claim of ineffective assistance of counsel de novo, affording a presumption of
correctness only to the trial court’s findings of fact. Id.; Burns, 6 S.W.3d at 461.

       To establish a claim of ineffective assistance of counsel, the defendant must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting the standard
for determining ineffective assistance of counsel applied in federal cases is also applied in
Tennessee). The Strickland standard is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a defendant to succeed, both prongs of the Strickland test
must be satisfied. Id. Thus, courts are not required to even “address both components of
the inquiry if the defendant makes an insufficient showing on one.” Id.; see also Goad v.
State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove either deficiency
or prejudice provides a sufficient basis to deny relief on the ineffective assistance claim”).

       A defendant proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
                                             -4-
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the defendant shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

        The defendant argues that trial counsel should have filed a motion to suppress
evidence based upon the unwarranted stop of his vehicle. He asserts he was stopped for
allegedly running a stoplight pursuant to Tennessee Code Annotated section 55-8-110, but
that he actually crossed the stop bar before the light turned red so he did not “run the red
light” according to the statute.

       Tennessee Code Annotated section 55-8-110 provides, in pertinent:

              (a) Whenever traffic is controlled by traffic-control signals exhibiting
       the words “Go,” “Caution” or “Stop,” or exhibiting different colored lights
       successively one (1) at a time, or with arrows, the following colors only shall
       be used and the terms and lights shall indicate and apply to drivers or vehicles
       and pedestrians as follows:

                     ....

              (3) Red alone or “Stop”:

               (A) Vehicular traffic facing the signal shall stop before entering the
       crosswalk on the near side of the intersection or if there is a clearly marked
       stop line preceding the crosswalk, then before such stop line, but if there is
       neither a crosswalk nor a stop line, then before entering the intersection, and
       the vehicular traffic shall remain standing until green or “Go” is shown alone.
       A right turn on a red signal shall be permitted at all intersections within the
       state; provided, that the prospective turning car shall come to a full and
       complete stop before turning and that the turning car shall yield the right-of-
       way to pedestrians and cross traffic traveling in accordance with their traffic
       signal; provided further, that such turn will not endanger other traffic
       lawfully using the intersection. A right turn on red shall be permitted at all
       intersections, except those that are clearly marked by a “No Turns On Red”
       sign, which may be erected by the responsible municipal or county
                                            -5-
       governments at intersections which they decide require no right turns on red
       in the interest of traffic safety;

              (e) It is not a violation of subdivision (a)(3), unless the front tires of a
       vehicle cross the stop line after the signal is red.

       As detailed above, in ruling on the issue, the trial court determined it was a close
call whether the defendant statutorily “ran the red light,” but Officer Ghee viewing the
action in real time at least had reasonable suspicion the defendant ran the light. The trial
court concluded, therefore, that counsel’s failure to file a motion to suppress the initial stop
did not prejudice the defendant. The defendant asserts the video evidence does not
conclusively demonstrate he ran the red light; however, we reiterate the issue before us is
not whether the defendant ran the red light but whether counsel rendered deficient
performance or any alleged deficiency caused the defendant prejudice.

       If an officer has probable cause or a reasonable suspicion to suspect that a motorist
has committed a traffic offense, a traffic stop will “pass constitutional muster.” State v.
Smith, 484 S.W.3d 393, 400-02 (Tenn. 2016). “The level of reasonable suspicion required
to support an investigatory stop is lower than that required for probable cause.” State v.
Day, 263 S.W.3d 891, 902 (Tenn. 2008). “An officer’s reasonable suspicion must be
supported by specific and articulable facts which, taken together with rational inferences
from those facts, reasonably warrant that intrusion.” Id. (internal quotation omitted).

        The defendant offered no proof at the motion for new trial hearing in support of his
challenge to counsel’s failure to file the proposed suppression motion or Officer Ghee’s
basis for the stop. To show prejudice when raising a claim of ineffective assistance of
counsel regarding a motion to suppress, the “[defendant] must show by clear and
convincing evidence that (1) a motion to suppress would have been granted and (2) there
was a reasonable probability that the proceedings would have concluded differently if
counsel had performed as suggested.” Vaughn v. State, 202 S.W.3d 106, 120 (Tenn. 2006)
(citing Strickland, 466 U.S. at 687). “In essence, the [defendant] should incorporate a
motion to suppress within the proof presented at the post-conviction hearing.” Terrance
Cecil v. State, No. M2009-00671-CCA-R3-PC, 2011 WL 4012436, at *8 (Tenn. Crim.
App. at Nashville, Sept. 12, 2011). Moreover, based on the evidence presented at trial, a
challenge to the legality of the initial stop would have failed. Review of the video footage
from the trial record supports the trial court’s assessment that it was “very close whether
the defendant’s tires were at or behind the stop line when the light turned red.” In addition,
Officer Ghee testified at trial that the defendant’s vehicle was far enough into the
intersection it blocked the intersecting lane of travel and an oncoming car had to stop
abruptly to avoid a collision. The defendant has failed to prove that counsel rendered

                                              -6-
deficient performance or any alleged deficiency caused him prejudice and is, therefore, not
entitled to relief.

                                       Conclusion

        Based on the foregoing reasoning and authorities, we affirm the judgment of the
trial court.



                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                           -7-